—Judgment, Supreme Court, New York County (Herbert Altman, J.), *235rendered December 8, 1993, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendant’s contention that his plea of guilty should be vacated on the basis that he did not specifically recite in his allocution the requisite elements of second degree robbery is unpreserved for review as a matter of law, defendant never having moved to withdraw his plea before sentencing or to vacate the judgment of conviction (People v Lopez, 71 NY2d 662, 665). Nor does the case fit within the narrow exception to the preservation doctrine set forth in Lopez (supra). In any event, were we to review the issue in the interest of justice, we would find that the plea was knowingly, intelligently, and voluntarily entered (People v Toxey, 202 AD2d 330, affd 86 NY2d 725). Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Tom, JJ. '